Citation Nr: 1036430	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-35 501	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active duty for training from January to May 
1967, and active service from September 1967 to December 1968.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a March 2004 RO determination that new and material 
evidence to reopen a claim for service connection for an acquired 
psychiatric disorder had not been received.

By letter of August 2007, the RO notified the Veteran of a Board 
hearing that had been scheduled for him at the RO for a date in 
September.  The Veteran failed to report for the hearing.

By decision of April 2009, the Board found that new and material 
evidence to reopen the claim for service connection for an 
acquired psychiatric disorder had been received, and remanded the 
matter of service connection on the merits to the RO for further 
development of the evidence and for due process development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.

In April 2009, the Board remanded the issue on appeal to the RO 
afford the Veteran a VA psychiatric examination to determine the 
nature and etiology of any chronic acquired psychiatric disorder.  
In July 2009, the Veteran was afforded a VA examination by W. A. 
Schmitt, Ph.D., at the Milwaukee, Wisconsin VA Medical Center 
(VAMC).  In one part of the examination report, the examiner 
opined that it was at least as likely as not that PTSD was 
etiologically related to an inservice sexual assault on the 
Veteran.  However, he went on to note that the Veteran also had 
PTSD symptoms that were related to a pre-service sexual incident, 
and opined that it was thus not at least as likely as not that 
the currently-diagnosed PTSD had its onset in military service.  
On that evidence, the Board observes that a medical question 
remains as to whether any pre-existing PTSD was aggravated by an 
inservice sexual assault.     

If an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2009).  
Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that this case must thus 
be remanded to the RO to obtain a supplemental statement from Dr. 
Schmitt to resolve the issue on appeal.  The RO is advised that a 
new examination of the Veteran is not necessary unless Dr. 
Schmitt is unable to furnish the additional information without 
another examination of the Veteran, or Dr. Schmitt is 
unavailable, and a new examination is necessary.  

On remand, the RO should also obtain copies of all records of 
psychiatric treatment and evaluation of the Veteran at the 
Milwaukee, Wisconsin VAMC from 2008 to the present time.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain from the 
Milwaukee, Wisconsin VAMC copies of all 
records of psychiatric treatment and 
evaluation of the Veteran from 2008 to the 
present time.  In requesting these records, 
the RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should be 
associated with the claims folder. 

2.  After any such abovementioned medical 
records have been received, the RO should 
return the claims folder to W. A. Schmitt, 
Ph.D., at the Milwaukee VAMC for a detailed 
medical statement to supplement his prior 
July 2009 examination report regarding the 
etiology of the veteran's current PTSD.  

Dr. Schmitt should specifically review the 
evidence in the claims folder and render an 
opinions for the record as to (a) whether, 
on the basis of the available evidence, it 
is at least as likely as not (i.e., 
there is at least a 50% probability), or it 
is not at least as likely as not (i.e., 
there is less than a 50% probability) that 
any currently-diagnosed PTSD existed prior 
to the veteran's military service, and if 
so, (b) whether such PTSD increased in 
severity during the veteran's military 
service, or was aggravated by any incident 
thereof, to include sexual assault.  If any 
pre-existing PTSD is found to have 
increased in severity during service, the 
examiner should specifically address the 
matters of (a) whether such increase in 
severity was due to the natural progress of 
the condition, and (b) whether the 
underlying PTSD disability, as opposed to 
just the symptoms, worsened during service.

If Dr. Schmitt is unable to furnish the 
additional information without another 
examination of the Veteran, or Dr. Schmitt 
is unavailable, the RO should schedule the 
Veteran for a new psychiatric examination 
to obtain the answers to the specific 
abovementioned medical questions.     

In reaching his opinions, the examiner 
should provide a detailed discussion of the 
veteran's documented medical history and 
assertions, and set forth the complete 
rationale for the conclusions and opinions 
reached in a printed (typewritten) report.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.
 
5.  If the benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

